February 25, 1953

Hon. Murray Nance, Jr.       Opinion No. S-10
County Attorney
Grayson County               Re: Authority of tax assessor
Sherman, Texas                   and collector to maintain
                                 an office in Whitesboro.
Dear Sir:
          You have requested an opinion on the a,uthority
of tax assessor and collector to operate and maintain an
office in Nhitesboro, Grayson County, Texas.
          Sherman is the county seat of Grayson County.
Grayson Co,untyhas a population of 70,467’  inhabitants and
Whitesboro has a pop~ulationof 1,841   inhabitants.
          Article 1605, Vernon's Civil Statutes, as
amended~by Chapter 39, Acts 45th Legislature, Regular
Session, 1937, page 63, provides in part:
            II
           . . . and provided further that in all
     counties having a population of more than
     seventy four tho,usand(74,000) according to
     the last Federal Census, and cktaining one
     or more cities or towns; other than the
     county seat, which has in excess of one ',
     thousand (1,000) inhabitants, according to
     the last Federal Cens.us,said Tax Assessor
     and Collector with the consent and approval
     of the Commissioner's Co,urtmay maintain a
     branch office and may appoint a Deputy Tax
     Collector in each such town or city, who
     shall have the right to collect taxes from
     all persons who desire to pay their taxes to
     him, 2nd to issue a valid receipt therefor
     . . .
          Article 7256,  Vernon's Civil Statutes, as
amended by Chapter 80   Acts 45th Legislature, Reg,ular
Session, 1937, page 149, provides in part:
Han, Murray Nance, Jr., page 2 (S-10)


          II
               . Provided further that in all
                   .   0

     counties having a population of more than
     seventy tho,usand(70,000), according to the
     last oreceding Federal Census. and contain-
     ing one or mo;e cities or towns, other than
     the county seat, each of which has in excess
     of one thousand (1,000) inhabitants, ac-
     cording to the last Federal Census, said As-
     sessor and Collector of Taxes with the con-
     sent and approval of the Commissioner's Court
     may appoint a Deputy Assessor and Collector
     of Taxes in each such city or town, who shall
     have the right to collect taxes from all
     persons who desire to pay taxes to him and
     to iss,uea valid receipt therefor; . . -'
          It is noted that the 45th Legislature amended
both Articles 1605 and 7256, and that the Acts of the
45th Legislature are in conflict since one act authorizes
offices for the tax assessor and collector in cities in
excess of 1000 inhabitants mother than the county seat,
in counties of more than 74,000 inhabitants, while an-
other act authorizes offices in cities having a popula-
tion in excess of 1000 inhabitants. other than the
county seat, in counties having a population of 70,000
inhabitants.
          When two acts of the same session of the same
Legislature cannot be harmonized or reconciled, that
statute which is the latest enactment will operate to
reoeal the vrior statute of the same session to the
extent of any conflictin their terms, Ex parte de Jesus
de la O., 227 S.W.2d 212 (Tex. Grim. 1950),;Att'y Gen.
op.0      (19501, copy of which is enclosed.
          Chapter 39 was enacted by the Legislature March
10, 1937. Chapter 80 was enacted by the Legislature
March 26, 1937. Therefore, Article 7256 as amended by
Chapter 80, Acts 45th'Legislature, Regular Session, 1937
page 149, will control over the provisions of Article
1605 since it is the latest enactment of the Legislat,ure.
            Since Whitesboro is a city in excess of 1000
inhabitants (1,841) other than the county seat in a
county having a population of more than 70,000 inhab-
itants (70,467)   it is our opinion that the tax assessor
and collector with the consent of the commissioner's
.. .


       Hon. Murray Nance, Jr., page 3 (S-10)


       court has the authority to appoint a deputy tax assessor
       and collector in Whitesboro, Texas, for the purpose of
       collecting taxes.
                             SUMMARY
                  Article 7256,   Verpon's Civil Statutes,
            as amended by Chapter 80, Acts 45th Legisla-
            ture, Regular Session 1937, page 149, author-
            izing the tax assessor-collector to appoint
            a deputy tax assessor-collector in each city
            or town other than the county seat having a
            population of 1000 inhabitants or more in
            counties having a population of more than
            70,000 inhabitants for the purpose of col-
            lecting taxes controls over the provisions
            of Article  1605,   Vernon's Civil Statutes,
            since It is the latest enactment of the
            Legislat,ure.
                                       Yours very tr,uly,
       APPROVED:                       JOHN BEN SHEPPERD
                                       Attorney General
       J. C. Davis, Jr.
       County Affairs Division
       C. K. Richards
       Reviewer
                                                  Assistant
       Robert S. Trotti
       First Assistant
       John Ben Shepperd
       Attorney General
       JR:am